Exhibit 10.4
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
EL PASO PIPELINE PARTNERS, L.P.
AND
THE PURCHASERS NAMED ON THE SIGNATURE PAGES HERETO

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I DEFINITIONS     1  
 
               
 
  Section 1.01   Definitions     1  
 
  Section 1.02   Registrable Securities     2  
 
  Section 1.03   Rights and Obligations     3  
 
                ARTICLE II REGISTRATION RIGHTS     3  
 
               
 
  Section 2.01   Shelf Registration     3  
 
  Section 2.02   Sale Procedures     5  
 
  Section 2.03   Cooperation by Holders     8  
 
  Section 2.04   Restrictions on Public Sale by Holders of Registrable
Securities     8  
 
  Section 2.05   Expenses     8  
 
  Section 2.06   Indemnification     9  
 
  Section 2.07   Rule 144 Reporting     11  
 
  Section 2.08   Transfer or Assignment of Registration Rights     11  
 
  Section 2.09   Limitation on Subsequent Registration Rights     11  
 
                ARTICLE III MISCELLANEOUS     12  
 
               
 
  Section 3.01   Communications     12  
 
  Section 3.02   Successor and Assigns     13  
 
  Section 3.03   Assignment of Rights     13  
 
  Section 3.04   Recapitalization, Exchanges, Etc. Affecting the Units     13  
 
  Section 3.05   Aggregation of Restricted Units     13  
 
  Section 3.06   Specific Performance     13  
 
  Section 3.07   Counterparts     13  
 
  Section 3.08   Headings     13  
 
  Section 3.09   Governing Law     14  
 
  Section 3.10   Severability of Provisions     14  
 
  Section 3.11   Entire Agreement     14  
 
  Section 3.12   Amendment     14  
 
  Section 3.13   No Presumption     14  
 
  Section 3.14   Obligations Limited to Parties to Agreement     14  
 
  Section 3.15   Interpretation     15  
 
  Section 3.16   Equal Treatment of Purchasers     15  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of September 30, 2008, by and among El Paso Pipeline Partners, L.P., a
Delaware limited partnership (the “Partnership”), and each of the Purchasers set
forth on the signature pages to this Agreement (each, a “Purchaser” and
collectively, the “Purchasers”).
     WHEREAS, this Agreement is made in connection with the Closing of the
issuance and sale of the Restricted Units pursuant to the Securities Purchase
Agreement, dated as of September 30, 2008, by and among the Partnership and the
Purchasers (the “Purchase Agreement”); and
     WHEREAS, the Partnership has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Purchasers pursuant to
the Purchase Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:
     “Agreement” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “Closing Date” means September 30, 2008 or such other date as shall be
agreeable to the Parties.
     “EDGAR” means the Electronic Data Gathering, Analysis and Retrieval System
of the Commission, or any successor system thereto.
     “Effectiveness Period” has the meaning specified therefor in
Section 2.01(a) of this Agreement.
     “General Partner” means El Paso Pipeline GP Company, L.L.C. a Delaware
limited liability company and the general partner of the Partnership.
     “Holder” means the record holder of any Registrable Securities.
     “Liquidated Damages” has the meaning specified therefor in Section 2.01(b)
of this Agreement.
     “Liquidated Damages Multiplier” has the meaning specified therefor in
Section 2.01(b).

 



--------------------------------------------------------------------------------



 



     “Losses” has the meaning specified therefor in Section 2.06(a) of this
Agreement.
     “NYSE” means the New York Stock Exchange, Inc.
     “Partnership” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “Purchase Agreement” has the meaning specified therefor in the recitals of
this Agreement.
     “Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
     “Registrable Securities” means: (i) the Restricted Units and (ii) any Units
issued as Liquidated Damages pursuant to Section 2.01 of this Agreement, if any,
all of which Registrable Securities are subject to the rights provided herein
until such rights terminate pursuant to the provisions hereof.
     “Registration Expenses” has the meaning specified therefor in
Section 2.05(b) of this Agreement.
     “Restricted Units” means the Units to be issued and sold to the Purchasers
pursuant to the Purchase Agreement.
     “Selling Expenses” has the meaning specified therefor in Section 2.05(b) of
this Agreement.
     “Selling Holder” means a Holder who is selling Restricted Units pursuant to
a registration statement.
     “Selling Holder Indemnified Persons” has the meaning specified therefore in
Section 2.06(a) of this Agreement.
     “Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time, including as permitted by Rule 415 under the Securities Act (or
any similar provision then in force under the Securities Act).
     “Target Effective Date” has the meaning specified therefore in
Section 2.01(a) of this Agreement.
     “Unit Purchase Price” means the amount per Restricted Unit each Purchaser
will pay to the Partnership to purchase the Restricted Units.
     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security (a) when a registration statement covering such
Registrable Security becomes or is declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) when such Registrable

2



--------------------------------------------------------------------------------



 



Security has been disposed of pursuant to any section of Rule 144 (or any
similar provision then in force) under the Securities Act; (c) when such
Registrable Security has been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.08 hereof; or (d) when such Registrable
Security is held by the Partnership or its Affiliates or subsidiaries; or
(e) one year after the Closing Date.
     Section 1.03 Rights and Obligations. Except for the rights and obligations
under Section 2.06 herein, all rights and obligations of each Purchaser under
this Agreement, and all rights and obligations of the Partnership under this
Agreement with respect to such Purchaser, shall terminate when such Purchaser is
no longer a Holder.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.01 Shelf Registration.
     (a) Deadline To Become Effective. As soon as practicable following the
Closing Date, but in any event within 120 days of the Closing Date, the
Partnership shall prepare and file a Shelf Registration Statement under the
Securities Act with respect to all of the Registrable Securities. The Shelf
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form of the Commission as shall be selected by the
Partnership. The Partnership shall use its commercially reasonable efforts to
cause the Shelf Registration Statement to become effective no later than
180 days following the Closing Date (the “Target Effective Date”). The
Partnership will use its commercially reasonable efforts to cause the Shelf
Registration Statement filed pursuant to this Section 2.01 to be continuously
effective under the Securities Act until the earlier of (i) the date as of which
all such Registrable Securities are sold by the Purchasers and any transferee or
assignee who was transferred or assigned rights under this Agreement in
accordance with Section 2.08 and (ii) the date as of which all such Registrable
Securities cease to be Registrable Securities pursuant to Section 1.02 of this
Agreement (the “Effectiveness Period”). The Shelf Registration Statement when
declared effective (including the documents incorporated therein by reference)
will comply as to form in all material respects with all applicable requirements
of the Securities Act and the Exchange Act and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading (and,
in the case of any prospectus contained in such Shelf Registration Statement, in
the light of the circumstances under which a statement is made). As soon as
practicable following the date that the Shelf Registration Statement becomes
effective, but in any event within five (5) Business Days of such date, the
Partnership shall provide the Purchasers with written notice of the
effectiveness of the Shelf Registration Statement.
     (b) Failure To Become Effective. If the Shelf Registration Statement
required by Section 2.01 does not become or is not declared effective on or
before the Target Effective Date, then each Purchaser shall be entitled to a
payment (with respect to the Restricted Units of each such Purchaser), as
liquidated damages and not as a penalty, (a) for each non-overlapping 30-day
period for the first 60 days following the Target Effective Date, an amount
equal to (i) 0.25% times (ii) the product of (A) the Unit Purchase Price times
(B) the number of Restricted Units

3



--------------------------------------------------------------------------------



 



held by such Purchaser (such product of (A) and (B) being the “Liquidated
Damages Multiplier”), and (b) for each non-overlapping 30-day period beginning
on the 61st day following the Target Effective Date, with such payment amount
increasing by an additional amount equal to 0.25% times the Liquidated Damages
Multiplier per non-overlapping 30-day period for each subsequent 60 days up to a
maximum amount equal to 1.0% times the Liquidated Damages Multiplier per
non-overlapping 30-day period (the “Liquidated Damages”) (i.e., 0.5% for
61-120 days; 0.75% for 121-180 days; and 1.0% thereafter); provided, that the
aggregate amount of Liquidated Damages payable by the Partnership under this
Agreement to each Purchaser shall not exceed 5.0% of the Unit Purchase Price
multiplied by the number of Restricted Units held by such Purchaser. The
Liquidated Damages payable pursuant to the immediately preceding sentence shall
be payable within ten (10) Business Days after the end of each such
non-overlapping 30-day period. Any Liquidated Damages shall be paid to each
Purchaser in cash or immediately available funds; provided, however, if the
Partnership certifies that it is unable to pay Liquidated Damages in cash or
immediately available funds because such payment will violate a covenant in an
existing credit agreement or other indebtedness, then the Partnership may pay
the Liquidated Damages in kind in the form of the issuance of additional Units,
unless otherwise not permitted. Upon any issuance of Units as Liquidated
Damages, the Partnership shall promptly (i) prepare and file an amendment to the
Shelf Registration Statement prior to its effectiveness adding such Units to
such Shelf Registration Statement as additional Registrable Securities and
(ii) prepare and file a supplemental listing application with the NYSE to list
such additional Units. The determination of the number of Units to be issued as
Liquidated Damages shall be equal to the average of the closing sales prices of
the Partnership’s Units for the ten (10) trading days immediately preceding the
date on which the liquidated damages payment is due, less a discount of 2%. The
payment of liquidated damages to a Purchaser shall cease at the earlier of
(i) such time as the Shelf Registration Statement is declared effective or
(ii) one year from the Closing Date.
     (c) Waiver of Liquidated Damages. If the Partnership is unable to cause a
Shelf Registration Statement to become effective by the Target Effective Date as
a result of an acquisition, merger, reorganization, disposition or other similar
transaction, then the Partnership may request a waiver of the Liquidated
Damages, which may be granted by the consent of the Holders of a majority of the
outstanding Registrable Securities, in their sole discretion, and which such
waiver shall apply to all the Holders of Registrable Securities.
     (d) Delay Rights. Notwithstanding anything to the contrary contained
herein, the Partnership may, upon written notice to any Selling Holder whose
Registrable Securities are included in the Shelf Registration Statement, suspend
such Selling Holder’s use of any prospectus which is a part of the Shelf
Registration Statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to the Shelf Registration Statement
but may settle any previously made sales of Registrable Securities) if (i) the
Partnership is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and the Partnership determines in good faith that the
Partnership’s ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the Shelf Registration Statement or (ii) the Partnership has experienced some
other material non-public event the disclosure of which at such time, in the
good faith judgment of the Partnership, would materially adversely affect the
Partnership; provided, however, in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to the Shelf

4



--------------------------------------------------------------------------------



 



Registration Statement for a period that exceeds an aggregate of 60 days in any
180-day period or 90 days in any 365-day period, in each case, exclusive of days
covered by any lock-up agreement executed by a Purchaser in connection with any
Underwritten Offering. Upon disclosure of such information or the termination of
the condition described above, the Partnership shall provide prompt notice to
the Selling Holders whose Registrable Securities are included in the Shelf
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other reasonable actions to permit
registered sales of Registrable Securities as contemplated in this Agreement.
     (e) Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Shelf
Registration Statement as a result of a suspension pursuant to Section 2.01(d)
of this Agreement in excess of the periods permitted therein or (ii) the Shelf
Registration Statement is filed and declared effective but, during the
Effectiveness Period, shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded within 60 Business Days
by a post-effective amendment to the Shelf Registration Statement, a supplement
to the prospectus or a report filed with the Commission pursuant to
Section 13(a), 13(c), 14 or l5(d) of the Exchange Act, then, until the
suspension is lifted or a post-effective amendment, supplement or report is
filed with the Commission, but not including any day on which a suspension is
lifted or such amendment, supplement or report is filed and declared effective,
if applicable, the Partnership shall pay the Holders an amount equal to the
Liquidated Damages, following (x) the date on which the suspension period
exceeded the permitted period or (y) the sixty-first (61st) Business Day after
the Shelf Registration Statement ceased to be effective or failed to be useable
for its intended purposes, as liquidated damages and not as a penalty. For
purposes of this Section 2.01(e), a suspension shall be deemed lifted on the
date that notice that the suspension has been lifted is delivered to the Holders
pursuant to Section 3.01 of this Agreement.
     (f) Termination of Rights. Other than as set forth otherwise in this
Agreement, a Holder’s rights (and any transferee’s rights pursuant to
Section 2.08) under this Section 2.01, including rights to Liquidated Damages
(other than Liquidated Damages owing but not yet paid), shall terminate upon the
termination of the Effectiveness Period.
     (g) No Demand Rights. Notwithstanding any other provision of this
Agreement, no Holder of Registrable Securities shall be entitled to any “demand”
rights or similar rights that would require the Partnership to effect an
underwritten offering solely on behalf of such Holder.
     Section 2.02 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:
     (a) prepare and file with the Commission such amendments and supplements to
the Shelf Registration Statement and the prospectus used in connection therewith
as may be necessary to keep the Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the Shelf Registration Statement;
     (b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any supplement or
amendment thereto, upon

5



--------------------------------------------------------------------------------



 



request, copies of reasonably complete drafts of all such documents proposed to
be filed (including exhibits and each document incorporated by reference therein
to the extent then required by the rules and regulations of the Commission), and
provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its plan of distribution that is contained
therein and make the corrections reasonably requested by such Selling Holder
with respect to such information prior to filing the Shelf Registration
Statement or supplement or amendment thereto, and (ii) such number of copies of
the Shelf Registration Statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Shelf Registration Statement;
     (c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Shelf Registration Statement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders shall reasonably request; provided, however, that the Partnership will
not be required to qualify generally to transact business in any jurisdiction
where it is not then required to so qualify or to take any action which would
subject it to general service of process in any such jurisdiction where it is
not then so subject;
     (d) promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Shelf Registration Statement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Shelf Registration Statement or any prospectus
or prospectus supplement thereto;
     (e) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Shelf Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Partnership of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Partnership
agrees to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

6



--------------------------------------------------------------------------------



 



     (f) upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
     (g) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
     (h) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Partnership are then
listed;
     (i) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Partnership to enable the Selling Holders to consummate the disposition of
such Registrable Securities;
     (j) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
     (k) if requested by a Purchaser, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Purchaser reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
     (l) The Partnership agrees that, if any Purchaser could reasonably be
deemed to be an “underwriter,” as defined in Section 2(a)(11) of the Securities
Act, in connection with the Shelf Registration Statement and any amendment or
supplement thereof, then the Partnership will cooperate with such Purchaser in
allowing such Purchaser to conduct customary “underwriter’s due diligence” with
respect to the Partnership and satisfy its obligations in respect thereof. In
addition, at any Purchaser’s request, the Partnership will furnish to such
Purchaser, on the date of the effectiveness of the Shelf Registration Statement
and thereafter from time to time on such dates as such Purchaser may reasonably
request, (i) a “cold comfort” letter, dated such date, from the Partnership’s
independent certified public accountants in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to such Purchaser, (ii) an opinion,
dated as of such date, of counsel representing the Partnership for purposes of
the Shelf Registration Statement, in form, scope and substance as is customarily
given in an underwritten public offering, including a standard “10b-5” opinion
for such offering, addressed to such Purchaser and (iii) a standard officer’s
certificate from the chief executive officer or chief financial officer, or
other officers serving such

7



--------------------------------------------------------------------------------



 



functions, of the General Partner addressed to the Purchaser; provided, however,
that with respect to any Placement Agent, the Partnership’s obligations with
respect to this Section 2.02(l) shall be limited to one time, with an additional
bring-down request within 30 days of the date of such documents.
     Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (e) of this
Section 2.02, shall forthwith discontinue offers and sales of the Registrable
Securities until such Selling Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by subsection (e) of this Section 2.02 or
until it is advised in writing by the Partnership that the use of the prospectus
may be resumed and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the
Partnership, such Selling Holder will, or will request the managing underwriter
or underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
     Section 2.03 Cooperation by Holders. The Partnership shall have no
obligation to include Registrable Securities of a Holder in the Shelf
Registration Statement who has failed to timely furnish such information that
the Partnership determines, after consultation with its counsel, is reasonably
required in order for the registration statement or prospectus supplement, as
applicable, to comply with the Securities Act, including the execution of the
initial Selling Unitholder Notice and Questionnaire attached at Exhibit A to
this Agreement by the date specified thereon.
     Section 2.04 Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities agrees that neither it nor its
Affiliates will effect any public sale or distribution of any Registrable
Securities during the 30-day period beginning the day after the pricing date of
an Underwritten Offering of equity securities by the Partnership or its
Affiliates (except as provided in this Section 2.04); provided, however, that
the duration of the foregoing restrictions shall be no longer than the duration
of the shortest restriction generally imposed by the underwriters on the
officers or directors or any other unitholder of the Partnership on whom a
restriction is imposed.
     Section 2.05 Expenses.
     (a) Expenses. The Partnership will pay all reasonable Registration Expenses
as determined in good faith. Each Selling Holder shall pay its pro rata share of
all Selling Expenses in connection with any sale of its Registrable Securities
hereunder. In addition, except as otherwise provided in Section 2.06 hereof, the
Partnership shall not be responsible for legal fees incurred by Holders in
connection with the exercise of such Holders’ rights hereunder.
     (b) Certain Definitions. “Registration Expenses” means all expenses
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on the Shelf
Registration Statement pursuant to Section 2.01 and the disposition of such
securities, including, without limitation, all registration, filing, securities
exchange listing and NYSE fees, all registration, filing, qualification and
other fees and expenses

8



--------------------------------------------------------------------------------



 



of complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, any transfer taxes and the fees
and disbursements of counsel and independent public accountants for the
Partnership, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance. “Selling
Expenses” means all underwriting fees, discounts and selling commissions or
similar fees or arrangements allocable to the sale of the Registrable
Securities.
     Section 2.06 Indemnification.
     (a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents and each Person, if any, who controls such
Selling Holder and its directors, officers, employees or agents (collectively,
the “Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus, in light of the circumstances under which such statement is
made) contained in the Shelf Registration Statement, any preliminary prospectus,
prospectus supplement, free writing prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that the Partnership will not be liable in any such case if and to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Selling Holder Indemnified Person in writing
specifically for use in the Shelf Registration Statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.
     (b) By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, its directors, officers,
employees and agents and each Person, if any, who controls the Partnership
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Shelf Registration
Statement, any preliminary prospectus, prospectus supplement, free writing
prospectus or final prospectus contained therein, or any amendment or supplement
thereof; provided, however, that the liability of each Selling Holder shall not
be greater in amount than the dollar amount of the proceeds (net of any Selling

9



--------------------------------------------------------------------------------



 



Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.
     (a) Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.06. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.06 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against any indemnified party with respect to which such indemnified
party is entitled to indemnification hereunder without the consent of the
indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party.
     (b) Contribution. If the indemnification provided for in this Section 2.06
is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and

10



--------------------------------------------------------------------------------



 



opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to herein. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.
     (c) Other Indemnification. The provisions of this Section 2.06 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.07 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Partnership agrees to use its commercially reasonable efforts to:
     (a) Make and keep public information regarding the Partnership available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;
     (b) File with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and
     (c) So long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.
     Section 2.08 Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities granted to the
Purchasers by the Partnership under this Article II may be transferred or
assigned by any Purchaser to one or more transferee(s) or assignee(s) of such
Registrable Securities or counterparties to any total return swaps; provided,
however, that, (a) unless such transferee is an Affiliate of such Purchaser, or
a counterparty to a total return swap, each such transferee or assignee holds
Registrable Securities representing at least $10 million of the Restricted
Units, based on the Unit Purchase Price, (b) the Partnership is given written
notice prior to any said transfer or assignment, stating the name and address of
each such transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (c) each such
transferee assumes in writing responsibility for its portion of the obligations
of such Purchaser under this Agreement.
     Section 2.09 Limitation on Subsequent Registration Rights. From and after
the date hereof, the Partnership shall not, without the prior written consent of
the Holders of a majority of

11



--------------------------------------------------------------------------------



 



the outstanding Registrable Securities, enter into any agreement with any
current or future holder of any securities of the Partnership that would allow
such current or future holder to require the Partnership to include securities
in any registration statement filed by the Partnership on a basis that is
superior in any way to the registration rights granted to the Purchasers
hereunder.
ARTICLE III
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
     (a) if to Purchaser, to the address set forth in the signature pages to the
Purchase Agreement,
Tortoise Capital Advisors, L.L.C.
11550 Ash Street, Suite 300
Leawood, Kansas 66211
Attention: Zachary A. Hamel
Fax: 913.981.1021
Email: ZHamel@tortoiseadvisors.com
with a copy to:
Husch Blackwell Sanders LLP
1200 Main Street, Suite 2300
Kansas City, Missouri 64105
Attention: Steven F. Carman
Fax: 816.421.0596
Email: steve.carman@huschblackwell.com
     (b) if to a transferee of Purchaser, to such Holder at the address provided
pursuant to Section 2.08 above; and
     (c) if to the Partnership:
El Paso Pipeline Partners, L.P.
El Paso Building
1001 Louisiana Street
Houston, Texas 77002
Attention: Robert W. Baker
Fax: 713.420.5043
Email: bob.baker@elpaso.com
with a copy to:
Andrews Kurth LLP
600 Travis Street, Suite 4200

12



--------------------------------------------------------------------------------



 



Houston, Texas 77002
Attention: Gislar Donnenberg
Fax: 713.238.7167
Email: gdonnenberg@andrewskurth.com
     All such notices and communications shall be deemed to have been received
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or sent via Internet electronic mail; and
when actually received, if sent by courier service or any other means.
     Section 3.02 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.08 hereof.
     Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement.
     Section 3.05 Aggregation of Restricted Units. All Restricted Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
     Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
     Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
     Section 3.08 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

13



--------------------------------------------------------------------------------



 



     Section 3.09 Governing Law. The Laws of the State of Texas shall govern
this Agreement without regard to principles of conflicts of Laws that would
apply the substantive law of some other jurisdiction.
     Section 3.10 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
     Section 3.11 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Partnership set forth herein.
This Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.
     Section 3.12 Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
     Section 3.13 No Presumption. If any claim is made by a party relating to
any conflict, omission, or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
     Section 3.14 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and the Partnership shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise by
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any assignee of a Purchaser
hereunder.

14



--------------------------------------------------------------------------------



 



     Section 3.15 Interpretation. Article and Section references to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by a Purchaser under this Agreement, such
action shall be in such Purchaser’s sole discretion unless otherwise specified.
     Section 3.16 Equal Treatment of Purchasers. Neither the Partnership nor any
of its Affiliates shall, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fee, payment for the redemptions or
exchange of Registrable Securities, or otherwise, to any holder of Registrable
Securities for or as an inducement to, or in connection with solicitation of,
any consent, waiver or amendment of any terms or provisions of the Registrable
Securities or this Agreement or any of the other agreements referred to in this
Agreement unless such consideration is paid to all Holders bound by such
consent, waiver or amendment, whether or not such holders so consent, waive or
agree to amend.
[Signature pages to follow]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as
of the date first above written.

            EL PASO PIPELINE PARTNERS, L.P.
      By:   El Paso Pipeline GP Company, L.L.C.,         its General Partner   
          By:   /s/ Robert W. Baker         Name:   Robert W. Baker       
Title:   Executive Vice President and General Counsel     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



       
Name of Holder:
  Tortoise Energy Infrastructure Corporation  
 
     
Signature of Authorized Signatory of Holder:
  /s/ Zachary A. Hamel  
 
     
 
     
Name of Authorized Signatory:
  Zachary A. Hamel  
 
     
Title of Authorized Signatory:
  Managing Director  
 
     
 
     

 